In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00185-CV

COMP-E-WARE TECHNOLOGY                     §    On Appeal from the 17th District Court
ASSOCIATES, INC. D/B/A COMWARE,
Appellant
                                           §    of Tarrant County (017-310938-19)

V.
                                           §    March 25, 2021

MUSHKIN, INC., D/B/A ENHANCED
NETWORK SYSTEMS, Appellee                  §    Opinion by Justice Wallach


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. We reverse the order of the 17th District Court of

Tarrant County denying Comp-E-Ware Technology Associates, Inc. d/b/a

Comware’s “Motion to Compel Arbitration [of] and Motion to Dismiss or Stay” the

claims of Mushkin, Inc. (doing business as Enhanced Network Systems). We remand

this case to that court to enter an order staying the claims of Enhanced Network
Systems against Comware (including discovery), pending resolution of the arbitration

ordered by the 44th District Court of Dallas County. This court’s order of November

6, 2020 staying that portion of the trial court’s September 18, 2020 order denying

Comware’s “Motion to Stay and for a Protective Order” remains in effect until the

trial court issues the stay order as directed.

       It is further ordered that Mushkin, Inc., d/b/a Enhanced Network Systems

shall pay all of the costs of this appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By _/s/ Mike Wallach___________________
                                            Justice Mike Wallach